DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The office action is being examined in response to original filling submitted by the applicant on September 11, 2020.
Claims 1-15 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 14-15 is objected to because of the following informalities: 
The recitation “the camera” in claim 14 lacks proper antecedence basis. It appears the recitation should be worded as “the candidate camera”.
The recitation “the reception unit” in claim 15 lacks proper antecedence basis. It appears the recitation should be worded as “a reception unit”.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a selection unit” in claim 1. 
“a reception unit” in claims 1 and 15. 
“a display control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Upon reviewing the disclosure, the Examiner could not locate the corresponding structure in the disclosure for “a selection unit” in claim 1; “a reception unit” in claims 1 and 15; and “a display control unit” in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitations “a selection unit” in claim 1; “a reception unit” in claims 1 and 15; and “a display control unit” in claim 1 are lacking corresponding structure in the disclosure.
The dependent claims are also rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The recitations “a selection unit” in claim 1; “a reception unit” in claims 1 and 15; and “a display control unit” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1-13 are directed to an in-vehicle apparatus (i.e., a machine). Claim 14 is directed to a distribution system (i.e., a machine). Claim 15 is directed to an in-vehicle method (i.e., a process). 
Therefore, claims 1-15 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1, 14, and 15 includes the recitations “select at least one candidate camera from a plurality of cameras…” step. This “select…” step recite an abstract idea. 
The examiner submits that the foregoing “select…” step limitation(s) constitute a “mental process” type of abstract idea because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the “select…” step in the context of this claim encompasses a user mentally performing calculations to achieve the functions of selecting a particular camera from multiple camera in order to receive/display a video feed. 
Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond 
In the present case, the additional limitations beyond the above-noted abstract idea are “establish communication connection…to start to receive video captured by the candidate camera” step, “display the video received…” step, “management apparatus”  and “collect position information” step.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “establish communication connection…to start to receive video captured by the candidate camera” step, the examiner submits that receive video by camera by a communication connection is recited at a high-level of generality (i.e., as a generic computer component performing video transmission) such that it amounts no more than mere instructions to apply the exception using a generic computer component in the field of image/video displays. Similarly, “display the video received…” step is recited at a high-level of generality (i.e., as a generic display means) such that it amounts to mere solution activities to apply the recited abstract idea(s) in the field of image/video displays. The “collect position information” step is also recited at a high-level of generality (i.e., as a generic data gathering means) such that it amounts to mere solution activities for data gathering to apply the recited abstract idea(s). A management apparatus is using merely using a computer to implement data gathering operations and amount to mere instructions for implementing the abstract idea in the field of imaging displays.

101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, the independent claims 1, 14, and 15 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of “establish communication connection…to start to receive video captured by the candidate camera” step, the examiner submits that receive video by camera by a communication connection is recited at a high-level of generality (i.e., as a generic 
As explained, the additional elements are recited at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved.  See, e.g., MPEP §2106.05; Alice Corp. v. CLS Bank, 573 U.S., 208, 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”).  Additionally, the transmission of data such as route data and receiving input data for route calculation, is not only an abstract idea, but further constitutes insignificant extra-solution activity (see MPEP for example: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)). See, e.g. MPEP 2106.05; In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information 

Dependent claims 
Step 1: claims 2-13 are dependent of claim 1 which is a device (thus the claims are to a Machine (Step 1: yes).
Step 2A Prong One: claims 2-13 recite the limitation of  “select…” steps in (claims 3, 5, 7-9, and 11); “detect…” steps in (claims 4 and 6); “display…” steps in (claims 5, 10, and 12. These claims recite an abstract idea which is directed to mental process. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application. The “display…” steps are recited at a high-level of generality (i.e., as a generic display means) and amounts to mere solution activities to apply the recited abstract idea(s) in the field of imaging displays.
Step 2B: The claims 2-13 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
As such, claims 1-15 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-10, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by US20180292225 by West (West hereafter).

RE claims 1 and 15: 
West discloses an in-vehicle apparatus and method comprising: 
a selection unit configured to select at least one candidate camera from a plurality of 5cameras based on position information of each of the plurality of cameras {a plurality of cameras (322, 332, 342) are identify as shown in fig. 3 to select N traffic cameras based on the priority score of the camera…”priority score being based, at least in part, on proximity to the first intersection between the primary route and the first alternate route” which means camera selection is based on camera position, see at least ¶0164}; 
a reception unit configured to establish communication connection with the candidate camera selected by the selection unit and to start to receive video captured by the candidate camera {traffic camera resource 106D is in network communication with server(s) 120 and user device 101 which is onboard a vehicle with screen 200B to receive selected traffic camera video that are 
a display control unit configured to display the video received by the reception unit in response to a predetermined display condition being satisfied {¶0053: “Image display areas 202BA, 202BB and 202BC display traffic camera video or still images that are relevant to decision making with respect to routes shown in map display area 250B” … which means the satisfied condition for display videos of selected camera corresponds to the video being relevant for decision making; ¶0075: N traffic cameras are selected for display to a user based on the scoring using multiple factors “For example, the factors considered may include one or more of: proximity to the decision point, camera direction or orientation, operational status (e.g. out of service), image quality (e.g. camera is historically obscured by rain from a particular direction), type of traffic intersection (e.g. major crossroad, on-ramp to expressway, four-way stop), time stamp (e.g. most up to date image), video or still (e.g. live action video may convey more information regarding traffic), individual user history (e.g. the user's typical commuter route home), crowdsourced history (e.g. many other users typically take a particular alternate route), historical data (e.g. points that frequently experience delays), or historical performance (e.g. has the user made better time on an alternate route in the past)”…that means the condition is derived from various factors; Also see ¶0002-0003, 0042, 0046, 0131 and fig. 3: “based on traffic condition” … “user selects a camera icon on the interactive map for display of the image from the traffic camera associated with the icon” …that means the user is able to tap a camera of fig. 3 to display a video, which also corresponds to a satisfied condition}.  

RE claim 2: 
West discloses a distribution system comprising: 27the in-vehicle apparatus according to claim 1. 
West further discloses wherein the plurality of cameras includes at least one of an on-vehicle camera that is mounted on another vehicle and a fixed-point camera (intersection camera with orientation corresponds to a fixed point camera, see at least ¶0034 and fig. 3).

RE claim 3: 
West discloses the in-vehicle apparatus according to claim 1. 
West further discloses wherein the selection unit is configured to start to select the candidate camera in response to a trigger linked to the display condition being detected, based on the trigger {¶0023: “At least one decision point is identified based on the traffic intersections of the primary and alternative routes. Traffic camera metadata is obtained and used to identify cameras that may be relevant to the decision point...” that means the trigger is a decision point, which is used to select conditions for identifying/selecting/displaying traffic cameras; also see steps 502 to 508 on fig. 5, and ¶0054-0065, 0073-0075: Camera on intersections (decision points) for primary route 310 and alternate routes 314/ 316 of fig. 3 are identified to select N camera relevant for intersections (decisions points) in the route from starting location 302 and destination 304... that means the decisions points between starting location 302 to destination 304 are the triggers for the display condition ; see also real-time traffic data and drive history on 0046-0047}. Also see ¶0002-0003, 0042, 0046, 0131 and fig. 3: “based on traffic condition” … “user selects a camera icon on the interactive map for display of the image from the traffic camera associated with the icon” …that means the user is able to tap a camera of fig. 3 to display a video, which also corresponds to a satisfied condition}.   

RE claim 204:
West discloses the in-vehicle apparatus according to claim 3. 
West further discloses wherein the selection unit is configured to detect the trigger when a destination is set and to select a camera on at least one candidate route to the destination as the candidate camera (see at least ¶0054-0065, 0073-0075: N relevant traffic camera (candidate camera) selection are triggered for routes 310/ 314/316 once starting location 302 and destination 304 are set as shown in fig. 3)  

RE claim 205:
West discloses the in-vehicle apparatus according to claim 4. 
West further discloses wherein, 25in a case where the at least one candidate route includes a plurality of candidate routes, the selection unit is configured to select the camera as the candidate camera on each of the plurality of candidate routes, and the display control unit is configured to display the video for each of the plurality of candidate routes {plural candidate routes 310/314/316 etc. are shown in fig. 3 includes selected camera (322, 332, 342) for displaying videos, see at least ¶0054-0065}.  

RE claim 9:
West discloses the in-vehicle apparatus according to claim 1.
West further disclose wherein the selection unit is configured to select a camera that is configured to capture video of a point of interest based on the display condition as the candidate camera {camera traffic video is display on screen onboard vehicle based on relevancy with respect routes shown in map per ¶0053… based on various factors (as explained in claim 1) which is the satisfied condition; ¶0054-0056: selected camera are positioned for intersection 320/330/340 (decisions point) within primary route and alternate routes as shown in fig. 3 for displaying video between a starting location 302 and destination 304 of routes; see fig.4-5 and ¶0075-0076: “the camera is scored based on its orientation, proximity, etc… with respect to the intersection or decision point”… that is the point of interest}. Also see ¶0002-0003, 0042, 0046, 0131 and fig. 3: “based on traffic condition” … “user selects a camera icon on the interactive map for display of the image from the traffic camera associated with the icon” …that means the user is able to tap a camera of fig. 3 to display a video, which also corresponds to a satisfied condition}.   

RE claim 1510:
West discloses the in-vehicle apparatus according to claim 9.
West further discloses wherein the display control unit is configured to display the video of the point of interest that is captured when the display condition is satisfied {weighted score using various display factors (that is the satisfied condition) for selecting traffic cameras to received and display video of decision points (that is the point of interest), see at least fig. 3-5 and ¶0053-0056, 0066 0075-0076}.  Also see ¶0002-0003, 0042, 0046, 0131 and fig. 3: “based on traffic condition” … “user selects a camera icon on the interactive map for display of the image from the traffic camera associated with the icon” …that means the user is able to tap a camera of fig. 3 to display a video, which also corresponds to a satisfied condition}.   

RE claim 12:
West discloses the in-vehicle apparatus according to claim 1.  
West further discloses wherein the at least one candidate camera includes a plurality of candidate cameras, and 25the display control unit is configured to display a list of plural pieces of video received from the plurality of the candidate cameras (Image display areas 202BA, 202BB and 202BC of fig. 2 display traffic camera videos which is a list of videos relevant to decision making with respect to routes shown in map display area 250B or fig. 3, see at least ¶0053).  

RE claim 14:
West discloses a distribution system comprising: 27the in-vehicle apparatus according to claim 1. 
West further discloses a management apparatus configured to collect position information of the candidate camera and to provide the position information of the camera to the in-vehicle apparatus; and the plurality of cameras (¶0050: camera metadata 140 within server 120 of fig. 1 include a camera's identifier, location, orientation, type of camera (e.g. video or still photo), frequency of updates, image quality, status or any other data related to a traffic camera …¶0053: map data are populated from server(s) 120 for displaying on-board computer system for installation in a vehicle having a display screen 200B… which means the locations data for the cameras are collected/received from the server to create route map of fig. 3 with relevant selected cameras; also see ¶0054-0056.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over West in view of JP2004139284 by Hagino (Hagino hereafter).

RE claim 6:
West discloses the in-vehicle apparatus according to claim 3.
West do not explicitly discloses wherein the selection unit is configured to detect the trigger when entry of a vehicle in which the in-vehicle apparatus is mounted into a traffic jam zone is predicted.
In the same field of endeavor, Hagino teaches wherein the selection unit is configured to detect the trigger when entry of a vehicle in which the in-vehicle apparatus is mounted into a 
Accordingly, from the teaching of Hagino, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify West to include the technique of selecting a camera when the in-vehicle apparatus is predicted to enter a traffic jam such as a car accident in order to enhance the vehicle’s visuals which improve safety while operating a vehicle (¶0039).

RE claim 7:
West in view of Hagino discloses the in-vehicle apparatus according to claim 6.
Hagino further teaches wherein the selection unit is configured to select at least one of a camera that is present in the traffic jam zone and a camera that is present beyond the traffic jam zone as the candidate 5camera (in-traffic or beyond traffic vehicle camera to select a detour;  see at least fig. 7-8, 10-11 and ¶0049-0060).  
Accordingly, from the teaching of Hagino, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify West to include the technique of selecting different camera when the in-vehicle apparatus is predicted to enter a traffic jam such as a car accident in order to enhance the vehicle’s visuals which improve safety while operating a vehicle (¶0039).

RE claim 8:
West in view of Hagino discloses the in-vehicle apparatus according to claim 6.  
Hagino further teaches The in-vehicle apparatus according to claim 6, wherein the selection unit is configured to select a camera that is present on a detour for the traffic jam zone as the candidate camera (in-traffic or beyond traffic vehicle camera to select a detour;  see at least fig. 7-8, 10-11 and ¶0049-0060).
Accordingly, from the teaching of Hagino, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify West to include the technique of selecting different camera when the in-vehicle apparatus is predicted to enter a traffic jam such as a car accident for finding a detour in order to enhance the vehicle’s visuals which improve safety while operating a vehicle (¶0039).

RE claim 11:
West discloses the in-vehicle apparatus according to claim 9.
West discloses wherein 20the selection unit is configured to select the candidate camera based on the point of interest {a request to select routes and N traffic cameras is sent (which corresponds to the satisfied condition) and primary and alternate routes, and N cameras selection are received to display video of decision points (that is the point of interest), see at least fig. 3-5 and ¶0053-0056, 0066, 0076}.  
West do not explicitly discloses the point of interest (that is the decision point) being further set based on travel information of another vehicle.
Hagino teaches the point of interest being further set based on travel information of another vehicle {¶0029: “a specific intersection, such as an intersection where the own vehicle needs to turn right later, is selected, a vehicle approaching the intersection is automatically selected, camera images of the vehicle are sequentially switched, and a fixed point observation such as displaying a camera image at a specific point is also possible”…which means the specific intersection (that is the point of interest) is capture by camera of another vehicle using the travel information of the other vehicle; also see 0052-0056).
Accordingly, from the teaching of Hagino, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify West to include the technique of setting the point of interest/decision point) based on current location of another vehicle in order to enhance the vehicle’s visuals which improve safety while operating a vehicle (¶0039).

RE claim 13:
West discloses the in-vehicle apparatus according to claim 1.
West further disclosed wherein the at least one candidate camera includes a plurality of candidate cameras (as shown in fig. 3), and 30the display control unit is configured to display the video received from the plurality of the candidate cameras (received images from cameras are displayed in image display areas 202 of display screen 200A/200B).
West do not explicitly discloses in a switching manner at a predetermined interval.  
In the same field of endeavor, Hagino teaches display in a switching manner at a predetermined interval (see fig. 7 and ¶0029, 0110-0112: “The camera video of the vehicle close to the front branch point is sequentially displayed on the screen”... which means the videos are in 
Accordingly, from the teaching of Hagino, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify West to include the technique of switching the camera videos using a predetermined interval in order to enhance the vehicle’s visuals which improve safety while operating a vehicle (¶0039).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wlotzka (US20090105933) teaches wherein the plurality of cameras includes at least one of an on-vehicle camera that is mounted on another vehicle and a fixed-point camera (the plurality of cameras includes an on-vehicle camera 124 that is mounted on another vehicle 123 and a fixed-point camera 130 transmitting visuals to nav 102, see at least ¶0020, 0025, 0026).  
Adam (US20070118281) teaches a navigation device displaying traffic information.
Choi (US11034363) teaches a vehicle control device mounted on vehicle and method for controlling the vehicle.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LAGUERRE whose telephone number is (571)272-8907.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS LAGUERRE/Examiner, Art Unit 3667           
 /RACHID BENDIDI/ Primary Examiner, Art Unit 3667